       Case 5:20-cv-00247-RV-MJF Document 8 Filed 12/07/20 Page 1 of 2


                                                                        Page 1 of 2

                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

RANDY A. HART,

      Plaintiff,

v.                                               Case No. 5:20-cv-247-RV/MJF

MARK INCH, et al.,

      Defendants.
                                            /

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated October 6, 2020 (ECF No. 4). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
       Case 5:20-cv-00247-RV-MJF Document 8 Filed 12/07/20 Page 2 of 2


                                                                         Page 2 of 2

      2.     This action is DISMISSED, pursuant to 28 U.S.C. § 1915(g), without

prejudice to Plaintiff initiating a new cause of action accompanied by payment of

the $400.00 filing fee in its entirety.

      3.     The clerk of the court shall close the case file.

      DONE AND ORDERED this 7th day of December 2020.

                                 s/ Roger Vinson
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




5:20-cv-247-RV/MJF
